       1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 1 of 57




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Anndernia C., 1                        )       C/A No.: 1:20-cv-1702-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Richard M. Gergel, United States

District Judge, dated June 23, 2020, referring this matter for disposition.

[ECF No. 8]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 7].

         Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-01702-SVH     Date Filed 04/28/21    Entry Number 29    Page 2 of 57




(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied

the proper legal standards. For the reasons that follow, the court reverses

and remands the Commissioner’s decision for further proceedings as set forth

herein.

I.    Relevant Background

      A.    Procedural History

      On September 27, 2016, Plaintiff filed applications for DIB and SSI in

which she alleged her disability began on November 15, 2012. Tr. at 81, 83,

185–91,    192–98.   Her    applications       were   denied   initially   and   upon

reconsideration. Tr. at 118–22, 128–31, 132–35. On January 23, 2019,

Plaintiff had a hearing before Administrative Law Judge (“ALJ”) Flora Lester

Vinson. Tr. at 1788–1817 (Hr’g Tr.). The ALJ issued an unfavorable decision

on March 14, 2019, finding that Plaintiff was not disabled within the

meaning of the Act. Tr. at 7–25. Subsequently, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of

the Commissioner for purposes of judicial review. Tr. at 1–6. Thereafter,

Plaintiff brought this action seeking judicial review of the Commissioner’s

decision in a complaint filed on April 30, 2020. [ECF No. 1].




                                           2
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 3 of 57




      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 52 years old at the time of the hearing. Tr. at 1793. She

completed high school. Tr. at 53. Her past relevant work (“PRW”) was as a

graphic designer. Tr. at 1800. She alleges she has been unable to work since

September 27, 2016. 2 Tr. at 297.

            2.    Medical History 3

      On April 8, 2013, Plaintiff presented to A. Nicholas DePace, Ph.D. (“Dr.

DePace”), for a consultative mental status exam (“MSE”). Tr. at 309–12. She

alleged depression, anxiety, and memory problems. Tr. at 309. She reported

not wanting to talk to people or engage in activities. Tr. at 310. She indicated

her activities primarily including sleeping and searching for jobs on the

internet. Id. She denied cooking, performing household chores, and driving.

Id. She stated she was unmotivated to engage in personal hygiene. Id. Dr.

DePace noted Plaintiff was appropriately dressed and groomed, somewhat

evasive in her responses, alert, had normal psychomotor behaviors, spoke

slowly and softly, and had a somewhat constricted affect. Tr. at 310–11.

Plaintiff endorsed auditory and visual hallucinations and poor frustration


2 In a pre-hearing brief, Plaintiff’s counsel amended her alleged onset date to
coincide with her fiftieth birthday. Tr. at 297.
3 The parties have limited their discussion to evidence pertaining to

Plaintiff’s mental impairments. The court has accordingly declined to
summarize evidence as to Plaintiff’s physical impairments.
                                        3
    1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29    Page 4 of 57




tolerance. Tr. at 311. Dr. DePace observed Plaintiff to have goal-directed and

coherent thought processes and to be cooperative and functioning in the

average intellectual range. Id. However, he suspected Plaintiff was not

putting forth appropriate effort to portray herself as more impaired. Id. He

stated Plaintiff was able to follow directions. Id. His diagnostic impressions

were: (1) rule out exaggeration of emotional symptoms; and (2) consider

depressive disorder, not otherwise specified (“NOS”). Id. He considered

Plaintiff to be capable of performing three-step commands. Id.

      Plaintiff was hospitalized at McLeod Behavioral Health from July 25

through July 31, 2015, for major depressive disorder (“MDD”), recurrent and

severe. Tr. at 324. She presented to the hospital with increased depression,

hypersomnia, tearfulness, suicidal ideation, and occasional homicidal

ideation toward her sister. Id. She endorsed increased depression related to

multiple, poorly-controlled medical problems and familial situations. Id.

During her hospitalization, Effexor was continued and titrated up and Abilify

was added to her medication regimen. Id. Plaintiff also had significant

hyperglycemia on admission, and Cathy Layne, M.D. (“Dr. Layne”),

considered it to be affecting her mood, energy, and hypersomnia. Id.

Plaintiff’s mood, energy, and sleep improved, and she was discharged to




                                       4
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 5 of 57




follow up on an outpatient basis. Id. She had a global assessment of

functioning (“GAF”) 4 score between 55 and 60 5 at the time of discharge. Id.

      Plaintiff presented to nurse practitioner Cindy Lawrimore (“NP

Lawrimore”), at Hope Health on August 11, 2015. Tr. at 1245. She continued

to report thoughts of harming family members, stating she would “like to

strangle her sister.” Tr. at 1246. She also endorsed intermittent thoughts of

shooting people and burning down buildings. Id. Plaintiff was accompanied

by her husband, who reported there were no guns, knives, or products to start

a fire in their home. Id. Plaintiff’s husband indicated that a family member

remained with her at all times and that her family feared she might harm

them. Id. Plaintiff endorsed uncontrolled anger. Id. NP Lawrimore observed

Plaintiff to have poor eye contact and to smile when she spoke of harming

others. Id. Plaintiff denied visual and auditory hallucinations and had no

specific plan for harm. Tr. at 1247. NP Lawrimore noted Plaintiff had

appropriate mood and affect, poor judgment and insight, and was oriented to

4 The GAF scale is used to track clinical progress of individuals with respect
to psychological, social, and occupational functioning. American Psychiatric
Association: Diagnostic & Statistical Manual of Mental Disorders, Fourth
Edition, Text Revision. Washington, DC, American Psychiatric Association,
2000 (“DSM-IV-TR”). The GAF scale provides 10-point ranges of assessment
based on symptom severity and level of functioning. Id. If an individual’s
symptom severity and level of functioning are discordant, the GAF score
reflects the worse of the two. Id.
5 A GAF score of 51–60 indicates “moderate symptoms (e.g., circumstantial

speech and occasional panic attacks) OR moderate difficulty in social or
occupational functioning (e.g., few friends, conflicts with peers or co-
workers).” DSM-IV-TR.
                                        5
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 6 of 57




time, place, person, and situation. Tr. at 1248. She prescribed Abilify 20 mg

and Effexor XR 150 mg. Id.

      Plaintiff presented to Rosanne Fulcher, LPC (“Counselor Fulcher”), at

WellSpring Psychology Group, LLC, for psychotherapy intake on August 12,

2015. Tr. 1370–72. She stated she wanted to kill herself to “end [her]

suffering” and hurt her sister “for destroying [her] marriage.” Tr. at 1370.

She reported being easily agitated and distrusting, expecting the worst, and

having negative ruminative thinking, poor self-esteem, high anxiety around

others, and little to no support. Id. She indicated she had been married to her

husband for seven years, but separated for five because her sister convinced

her husband that she had been unfaithful when she had not. Id. Counselor

Fulcher noted poor insight and judgment, blunted affect, dysphoric and angry

mood, initially guarded behavior, and otherwise normal findings on MSE. Id.

She indicated a diagnosis of MDD, recurrent and severe. Tr. at 1372.

      Plaintiff followed up with Counselor Fulcher on August 17, 2015. Tr. at

1373. Counselor Fulcher indicated Plaintiff’s treatment goals were to report

feeling less agitated, angry, and depressed. Id. She planned to use cognitive

behavioral techniques, anger management, exploration of coping and

relationship patterns, structured problem solving, supportive reflection,

interactive feedback, the severity measure for anger and depression in the

Diagnostic and Statistical Manual, Fifth Edition (“DSM-5”), and to encourage

                                        6
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 7 of 57




exercise, relaxation, and deep breathing. Id. She also noted that Plaintiff

would be treating with a psychiatrist. Id. She recommended weekly

counseling sessions. Tr. at 1374. Counselor Fulcher noted Plaintiff’s scores on

the severity measures for anger and depression fell in the severe ranges. Tr.

at 1375. She described Plaintiff as oriented/alert with dysphoric mood,

appropriate affect, and interactive interpersonal skills. Id. She stated

Plaintiff’s functional status was variably impaired. Id. Plaintiff reported

isolating in bed, dwelling on angry thoughts, not eating, and experiencing low

energy and motivation and no interest in anything. Id. She indicated that she

had tried to calmly inform her husband of his actions that angered her, and

Counselor Fulcher commended her for practicing the exercise. Id. She

encouraged Plaintiff to use stress management techniques of exercise and

relaxation. Id. Plaintiff stated that she felt as if everyone with whom she had

been close had died or abandoned her. Id. Counselor Fulcher encouraged

Plaintiff to write a letter expressing her feelings to her deceased mother, to

exercise up to 30 minutes a day and take walks when she felt angry, and to

continue to work on building a civil relationship with her husband. Tr. at

1376.

        Plaintiff presented to Nikunjkumar Modi, M.D. (“Dr. Modi”), for an

initial psychiatric visit on August 27, 2015. Tr. at 1242. She reported

difficulty functioning and depressed mood. Id. She indicated she was no

                                        7
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 8 of 57




longer able to cook, could not be in crowded areas, and had to leave church.

Id. She stated her husband had hid all the guns and knives that had been in

the house. Id. She endorsed suicidal ideation with a plan to either shoot

herself, cut her wrist, or overdose on medication. Id. She also expressed

homicidal ideation toward her sister. Id. Dr. Modi arranged for Plaintiff to be

transported to McLeod Regional Medical Center. Id.

      Rosen J. Lawsen, M.D. (“Dr. Lawsen”), consulted on Plaintiff’s case on

August 27, 2015, after Dr. Modi placed her on commitment papers for

suicidal ideation with a plan. Tr. at 957–59. During the consultation, Plaintiff

denied having reported to Dr. Modi that she was suicidal and wanted to hurt

her sister. Tr. at 957. Plaintiff indicated her sister, Louise, 6 had informed her

that her husband was cheating on her, which her husband had denied. Tr. at

958. She subsequently admitted to thoughts of hurting her sister, but stated

she would never carry out those thoughts. Id. Dr. Lawsen indicated Plaintiff

was somewhat depressed and anxious, but did not show pressured speech,

loose associations, circumstantiality, or tangentiality. Id. She noted Plaintiff

had insight into her problems and planned to take her medication as

prescribed as soon as it was delivered to her. Id. Dr. Lawsen assessed MDD,

current and severe, and a GAF score of 50. 7 Id. She discharged Plaintiff to the


6Plaintiff reported having three sisters and five brothers. Tr. at 958.
7 A GAF score of 41–50 indicates “serious symptoms (e.g., suicidal ideation,
severe obsessional rituals, frequent shoplifting) OR any serious impairment
                                        8
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 9 of 57




care of her husband, and Plaintiff agreed to stay away from Louise. Tr. at

957, 958.

      Plaintiff followed up with NP Lawrimore on September 4, 2015. Tr. at

1239. She endorsed irritability, depressed mood, difficulty falling asleep,

diminished interest or pleasure, fatigue, and loss of appetite. Id. She

indicated she had obtained a pet to “keep her calm” and was “trying to stay in

her home and keep to self.” Id. She denied having received her Abilify

prescription. Id. NP Lawrimore noted Plaintiff had depressed mood with poor

eye contact and intermittent grinning and smiling that did not relate to the

conversation at hand. Tr. at 1240.

      Plaintiff followed up with Counselor Fulcher on the same day. Tr. at

1379. Counselor Fulcher described Plaintiff as alert and oriented, a little

anxious, having appropriate affect and interactive interpersonal skills, and

variably impaired as to functional status. Id. Plaintiff reported feeling calmer

on the increased dose of medication. Id.

      On September 8, 2015, Dr. Modi noted Plaintiff to be calm and

cooperative; have good eye contact; smile appropriately; and demonstrate a

logical, linear, and goal-directed thought process. Tr. at 1236. Plaintiff denied

suicidal and homicidal ideations, hallucinations, and paranoia. Id. Dr. Modi




in social, occupational or school functioning (e.g., no friends, unable to keep a
job).” DSM-IV-TR.
                                        9
    1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 10 of 57




noted fair insight and judgment. Id. He assessed anger and unspecified

depressive psychosis. Id.

      Plaintiff’s anger and depression scores fell in the severe range again on

September 11, 2015. Tr. at 1381. She indicated she had been staying in her

house to avoid further altercations with her sister. Id. She reported

medication changes had made her feel calmer and more in control. Id.

      On September 25, 2015, Plaintiff’s anger and depression scores fell in

the severe range. Tr. at 1383. She endorsed further anger issues and a recent

altercation with her sister, who lived next door to her. Id. She admitted she

had been drinking prior to the altercation. Id. Counselor Fulcher encouraged

Plaintiff to avoid alcohol and to move to another location to get away from her

sister. Id. Plaintiff reported she had been walking her dog daily to reduce her

agitation. Id.

      On October 2, 2015, Plaintiff endorsed obsessive thoughts and

compulsions, such as changing bed linens twice a week even if the bed had

not been slept in. Tr. at 1385. She reported avoiding conflict with her sister,

but being angry with her husband for leaving dishes in the sink and

urinating on the bathroom floor. Id. She stated she had informed her

husband that she would leave if he did not alter his behavior over the next

two weeks. Id. Counselor Fulcher noted diagnoses of MDD and obsessive-

compulsive disorder (“OCD”). Id.

                                       10
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 11 of 57




      Plaintiff followed up with Dr. Modi for medication management on

October 6, 2015. Tr. at 1364. She reported having an altercation with her

sister, Louise, on her birthday, but indicated she walked away to diffuse the

situation. Id. She indicated therapy sessions were going well, and her

therapist had helped her to develop coping skills that helped her address

conflicts with her husband as to household chores. Id. Dr. Modi noted

Plaintiff was calm, cooperative, well-dressed, had fair insight and judgment,

and denied hallucinations, suicidal and homicidal ideation, and paranoia. Tr.

at 1366.

      On October 16, 2015, Plaintiff’s DSM-5 anger and depression measure

scores had fallen into the moderate range. Tr. at 1389. Counselor Fulcher

noted normal findings on exam, except that Plaintiff’s mood was a little

dysphoric. Id. Plaintiff reported using coping techniques to deal with her

sister and distraction techniques to avoid changing the bed linens. Id.

      Plaintiff continued to endorse moderate levels of anger and depression

on October 23, 2015. Tr. at 1391. Counselor Fulcher noted Plaintiff’s mood

was irritable and her functional status was variably impaired. Id. Plaintiff

reported having lost her temper with her husband because she was not

feeling well. Id. She complained that her husband belittled her in front of his

friends and that his entertaining friends interrupted her sleep. Id. She




                                       11
      1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 12 of 57




reported that her daughter was planning to pick her up and move her to

Georgia in two weeks. Id.

        Plaintiff had moderate levels of anger and depression on November 6,

2015. Tr. at 1393. Counselor Fulcher noted Plaintiff’s mood was dysphoric,

but indicated otherwise normal findings on MSE. Id.

        On November 13, 2015, Plaintiff demonstrated dysphoric mood and

blunted affect. Tr. at 1395. She reported she had recently been ill, and her

doctor had discouraged her from moving to Georgia until her medical

condition stabilized. Id. She was disappointed in not being able to move away

from her husband and sister and expressed thoughts of wanting to hurt her

husband. Id. Counselor Fulcher encouraged Plaintiff to consider moving in

with her son, who had informed her that he had a room available for her. Id.

        Plaintiff was hospitalized at McLeod Regional Medical Center from

November 14 to November 20, 2015, for uncontrolled diabetes with

hyperglycemic coma. Tr. at 479. She reported bipolar disease affected her

medical compliance. Id.

        Plaintiff followed up with NP Lawrimore on November 25, 2015. Tr. at

1349. NP Lawrimore noted Plaintiff “would simply spend the day in bed and

not eat or take her medication,” which led to problems with diabetes control.

Id.



                                         12
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29    Page 13 of 57




      On December 4, 2015, Plaintiff continued to report moderate levels of

anger and depression. Tr. at 1397. She indicated her husband had been

“much more caring and vigilant about her getting well,” after being lectured

by her brother and her doctor. Id. She stated her daughter had informed her

that she had planned to bring her to Georgia to babysit her grandchild, and

she had decided not to move because she needed to take care of herself. Id.

Plaintiff explored her anger with her daughter. Id. Counselor Fulcher

encouraged Plaintiff to take better care of herself, as her failure to eat

regularly had led to greater instability with her diabetes. Id.

      Plaintiff presented to Dr. Modi for psychiatric medication management

on December 8, 2015. Tr. at 1344. She complained of problems with her

daughter, who was living with her boyfriend and teaching her one-year-old

grandchild to use profane words. Id. She reported difficulty obtaining Abilify,

and Dr. Modi offered to switch her to long-acting, injectable Abilify. Id. Dr.

Modi recorded normal findings on MSE. Tr. at 1344–45. He wrote:

      [Patient] has chronic visual and auditory hallucinations. She has
      underlying depression. She also feels paranoid about people
      surrounding her. [S]he was prescribed [A]bilify 2 mg [by mouth
      once a day] and now unable to get as it is going to be generic. She
      requested to prescribe [A]bilify [intramuscular]. [W]e have
      discussed about effects, [side effects] and indication. [W]e will
      start [A]bilify 400 mg [intramuscular once a] month.

Tr. at 1347.




                                        13
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 14 of 57




      Counselor Fulcher noted Plaintiff’s mood was dysphoric and her

functional status was impaired on December 11, 2015. Tr. at 1399. Plaintiff

reported having visited the hospital twice since her last session and

complained that her husband was providing poor care and failing to help her

with her medication. Id. She indicated her brother planned to move her into

his home, but she was reluctant to leave her possessions. Id. Counselor

Fulcher encouraged Plaintiff to develop a plan to have her possessions moved

to her brother’s house. Id.

      On December 18, 2015, Counselor Fulcher described Plaintiff’s mood as

a little irritable and her functional status as variably impaired. Tr. at 1401.

Plaintiff reported having moved in with a sister, who had recently undergone

foot surgery. Id. She indicated she was frustrated with her sister’s failure to

take care of herself, but admitted the living situation was much better than

remaining with her husband. Id. Counselor Fulcher advised Plaintiff to avoid

adding additional stressors to her life. Id.

      On January 8, 2016, Counselor Fulcher noted that Plaintiff continued

to struggle with anger, but was no longer having episodes of uncontrolled

rage. Tr. at 1405. She observed Plaintiff to have irritable mood and variably

impaired functional status. Id. Plaintiff reported having returned to her

husband’s house because her sister had failed to pay her utility bills, and her

electricity and water were scheduled to be disconnected. Id. Counselor

                                        14
    1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 15 of 57




Fulcher encouraged Plaintiff to move in with her brother, who had offered

her a place to stay, but Plaintiff was reluctant to do so because her brother’s

children annoyed her. Id.

      Plaintiff received an Abilify Maintena intramuscular injection on

January 11, 2016. Tr. at 1343.

      On January 29, 2016, Counselor Fulcher noted Plaintiff’s mood was a

little dysphoric and her functional status was variably impaired. Tr. at 1407.

Plaintiff reported that the sister with whom she had previously lived was

now living with her and her husband. Id. She stated her sister and her

husband were helping to monitor her blood sugar. Id. However, she said

sister was annoying her, as she would follow her throughout the house. Id.

Counselor Fulcher encouraged Plaintiff to set boundaries with her sister for

privacy. Id.

      On February 5, 2016, Counselor Fulcher indicated Plaintiff continued

to have impaired functional status. Tr. at 1409. Plaintiff reported feeling

well, as she had recently taken her medication. Id. She stated she was getting

better at ignoring compulsions to clean and wash clothes, but continued to

clean her bathroom three times a day to compensate for her husband’s

carelessness. Id.

      Plaintiff followed up with Dr. Modi on February 9, 2016. Tr. at 1339.

Dr. Modi noted no significant changes on MSE. Id. He refilled Effexor XR and

                                       15
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 16 of 57




Hydroxyzine and administered an Abilify Maintena intramuscular injection.

Tr. at 1342.

      On February 23, 2016, Plaintiff followed up with Dr. Modi for

psychiatric medication management. Tr. at 1330. She reported general

stability on her medications, aside from an incident when she “flipped out on

her husband.” Id. She endorsed memory problems and indicated she forgot to

turn off the stove when cooking. Id. She indicated her mood had improved

and she was trying to avoid conflicts. Id. Dr. Modi noted no significant

changes as to Plaintiff’s mental status. Id. He continued Plaintiff’s

medications. Tr. at 1333.

      On February 26, 2016, Counselor Fulcher noted Plaintiff’s mood was a

little dysphoric and her functional status was impaired. Tr. at 1411. Plaintiff

complained of feeling more tired and fighting the flu. Id.

      Plaintiff followed up for Abilify Maintena injections on March 9, April

8, May 6, and June 7, 2016. Tr. at 1309, 1315, 1322, 1323.

      On March 18, 2016, Counselor Fulcher described Plaintiff’s functional

status as impaired. Tr. at 1413. Plaintiff reported increased stress because

her children and grandchildren had recently visited her. Id. However, she

indicated her family members had remarked positively on the decrease in her

obsessive cleaning behaviors. Id.




                                       16
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 17 of 57




      On April 1, 2016, Counselor Fulcher described Plaintiff as being a little

irritable and having impaired functional status. Tr. at 1415. Plaintiff’s scores

on the DSM-5 screening tools placed her in the moderate range for anger and

the mild range for depression. Id. She complained of increased frustration

with her husband, who had resumed some of his prior behaviors that angered

her. Id. Counselor Fulcher encouraged Plaintiff in her plan to seek another

apartment for her and her sister. Id.

      Counselor Fulcher described Plaintiff as having a dysphoric mood,

impaired functional status, and a “[l]ittle [s]leepy” affect on April 29, 2016.

Tr. at 1419. Plaintiff reported feeling more depressed, as her dog had died

unexpectedly, and she had suffered a recent seizure. Id.

      On May 13, 2016, Plaintiff’s mood was anxious and her functional

status was impaired. Tr. at 1421. She stated her doctors had admonished her

for failing to decrease her weight and stabilize her diabetes. Id. Counselor

Fulcher provided positive feedback and encouraged Plaintiff to engage in

healthy behavior. Id.

      Plaintiff followed up with Dr. Modi for psychiatric medication

management on June 20, 2016. Tr. at 1304. She reported living with her

sister and her husband. Id. She complained of feeling anxious, sleeping only

three to four hours during the night, and sleeping again from 7:00 AM to 7:00

PM. Id. She noted her husband had complained of her anger outbursts, which

                                        17
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 18 of 57




she estimated occurred four times a week when he tried to wake her during

the day. Id. She denied depression, hallucinations, suicidal and homicidal

ideations, paranoia, other behavioral outbursts, and decreased energy,

concentration, and motivation. Id. Dr. Modi recorded normal findings on

MSE. Tr. at 1304–05. He continued Effexor XR 150 mg, Hydroxyzine, and

monthly Abilify Maintena injections. Tr. at 1308. He counseled Plaintiff

about sleep hygiene, caffeine intake, and relationship issues and encouraged

her to change her sleeping habits and engage in daytime activities. Id.

      On June 24, 2016, Counselor Fulcher described Plaintiff as having

dysphoric mood and impaired functional status. Tr. at 1423. Plaintiff

complained that a new diabetes medication had caused her to feel more

sedated. Id. She reported her mood had declined because she had developed

recent numbness in her fingertips and toes and had spent money to visit her

daughter that she had planned to use to finance her move. Id. Counselor

Fulcher encouraged Plaintiff to contact her doctor about the medication and

to continue to save money for a move. Id.

      Plaintiff followed up for Abilify Maintena injections on July 7 and

August 2, 2016. Tr. at 1302, 1303.

      On August 8, 2016, Plaintiff complained of always feeling anxious. Tr.

at 1296. She indicated her depressive thoughts remained stable. Id. She

denied thoughts of death and suicide, but reported a recent dream about

                                       18
    1:20-cv-01702-SVH     Date Filed 04/28/21   Entry Number 29        Page 19 of 57




hurting her sister. Id. Nurse practitioner Deana McHugh (“NP McHugh”),

observed Plaintiff to have appropriate mood and affect and to be oriented to

time, place, person, and situation. Tr. at 1299.

      On August 15, 2016, Counselor Fulcher described Plaintiff’s mood as

dysphoric and a little irritable and her functional status as impaired. Tr. at

1425. Plaintiff reported anger toward the sister who lived with her for her

failures to take her psychotropic medications and manage her diabetes, as

required for her to obtain a needed foot surgery. Id. She stated she was

getting along better with her husband since his son had moved in with them.

Id. She indicated she had to attend a funeral later in the week and felt

“trapped” in crowds. Id. Counselor Fulcher worked with Plaintiff on a

strategy to attend the funeral and encouraged her to be honest with others

about her feelings. Id.

      Plaintiff received Abilify Maintena injections on September 2 and 30

and October 27, 2016. Tr. at 1286, 1287, 1294.

      Counselor    Fulcher    described    Plaintiff’s   mood     as     dysphoric     on

September 30, 2016. Tr. at 1427. Plaintiff reported she had initially felt as if

she were going to have a panic attack upon entering a grocery store, but had

remained in the store and found it easier to be there after some time had

passed. Id. Counselor Fulcher encouraged Plaintiff to continue to visit the

grocery store and to use the strategies they had worked on until the

                                          19
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 20 of 57




experience stopped being stressful to her. Id. Plaintiff expressed frustration

with her inability to control her diabetes and aggravation with her sister who

lived with her. Id. Counselor Fulcher encouraged Plaintiff to eat more

vegetables and to use strategies to decrease agitation and stabilize her mood.

Tr. at 1428.

      On October 14, 2016, Counselor Fulcher described Plaintiff’s mood as

irritable and a little dysphoric and her functional status as impaired. Tr. at

1429. Plaintiff reported that her stepson’s girlfriend had recently engaged in

an altercation with another woman while both were in her house and that

her sister who lived with her had informed others about it, including her

sister Louise. Id. She stated she had decided that her sister who lived with

her needed to move because she was “stir[ring] up drama.” Id. Counselor

Fulcher encouraged Plaintiff to take measures to decrease her stressors,

including getting her sister out of her home. Tr. at 1430.

      Plaintiff completed a function report on November 7, 2016. Tr. at 255–

62. She reported sleeping more than she had in the past. Tr. at 256. She

denied problems with personal care and requiring reminders to take care of

her personal needs. Tr. at 256–57. She noted others had to ask her if she took

her medicine each day. Tr. at 257. She stated she was able to prepare

sandwiches and microwave frozen dinners, but had to stop cooking because

she was passing out. Id. She indicated she did laundry, but was only able to

                                       20
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 21 of 57




do so for an hour or two prior to falling asleep. Id. She denied driving. Tr. at

258. She reported shopping for groceries once a month for an hour and a half.

Id. She endorsed abilities to pay bills, count change, handle a savings

account, and use a checkbook/money orders. Id. She stated her hobbies

included watching television, reading, and coloring, but indicated she did not

often engage in those activities because she was often asleep. Tr. at 259. She

denied spending time with others and going places on a regular basis. Id. She

indicated she needed someone to accompany her when she went out and felt

nervous in crowds. Tr. at 259–60. She denied having problems getting along

with family, friends, neighbors, or others. Tr. at 260. She responded “[d]on’t

know” in response to questions as to how long she could pay attention and

how well she followed written and spoken instructions. Id. She said she

finished things she started. Id. She indicated she got along well with

authority figures. Tr. at 261. She denied being fired or laid off from a job due

to problems getting along with others. Id. She said she handled changes in

routine “ok.” Id. She stated she feared crowds. Id.

      Plaintiff followed up with Dr. Modi as to schizoaffective disorder on

November 8, 2016. Tr. at 1283. She reported feeling better on her medication

and being better able to control her anger and irritability. Id. She indicated

she had been involved in a confrontation with her sister, who lived next to

her, but was trying to avoid further confrontation. Id. She reported living

                                       21
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29    Page 22 of 57




with her ex-husband and another sister and having good relationships with

them. Id. She denied side effects from medications, suicidal and homicidal

ideations, paranoia, and hallucinations. Id. Dr. Modi recorded normal

findings on an MSE. Tr. at 1284. He assessed schizoaffective disorder,

depressed type, and refilled Hydroxyzine HCL 25 mg, Effexor XR 150 mg,

and Abilify Maintena injections. Id.

      On    November     11,   2016,   Counselor    Fulcher      recorded   normal

observations on exam. Tr. at 1431. Plaintiff reported a recent altercation with

her sister who lived next door. Id. She indicated she responded verbally, but

not physically. Id. Counselor Fulcher commended Plaintiff for disengaging

from the situation prior to losing control. Id.

      On December 12, 2016, Counselor Fulcher indicated Plaintiff had

impaired functional status. Tr. at 1433. Plaintiff reported being angered by

her family members several times over the prior weeks. Id. She admitted she

had “g[iven] them a piece of [her] mind,” but denied having lost control of her

anger. Id. She reported her psychiatrist had recently diagnosed her with

schizophrenia and prescribed Zyprexa, as she had “seen people and heard

things that [were] not there for a long time.” Id. Counselor Fulcher remarked

that Plaintiff had not previously shared this information with her. Id. She

encouraged Plaintiff to practice coping strategies until the medication

reached a therapeutic range. Id.

                                        22
    1:20-cv-01702-SVH   Date Filed 04/28/21    Entry Number 29   Page 23 of 57




      Plaintiff received Abilify Maintena injections on December 22, 2016,

and January 23, 2017. Tr. at 1473, 1479.

      On January 20, 2017, Counselor Fulcher described Plaintiff as oriented

and alert with      appropriate   affect,     euthymic mood,     and interactive

interpersonal skills, but noted impaired functional status. Tr. at 1747.

Plaintiff endorsed stable mood, but noted she had been seeing people and

hearing things. Id. Counselor Fulcher advised Plaintiff of ways to address her

hallucinations and encouraged her to contact her psychiatrist. Id.

      Counselor Fulcher again described Plaintiff’s functional status as

impaired on February 3, 2017. Tr. at 1749. Plaintiff reported continued

hallucinations, but stated they did not scare her as they had previously. Id.

She discussed an incident in which she had become angry with her stepson’s

girlfriend. Id. She admitted to having “told the woman off,” but denied having

lost control. Id.

      On February 7, 2017, Plaintiff endorsed stable mood and denied

hallucinations, aside from seeing occasional shadows of dead relatives. Tr. at

1470. Dr. Modi recorded normal findings on MSE. Tr. at 1471. He refilled

Plaintiff’s prescriptions and continued her monthly injections. Id.

      Plaintiff presented to Dr. DePace for a second consultative MSE on

February 16, 2017. Tr. at 1435. She reported living with her sister and being

estranged from her husband. Id. She said she graduated from high school,

                                       23
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 24 of 57




after having been enrolled in classes for learning disabilities in math and

English during eleventh and twelfth grades. Id. She stated her medication

made her sleepy and prevented her from working. Id. Plaintiff reported she

woke at 7:00 AM on a typical day, took her diabetes medication, and went

back to sleep until 2:00 PM, when she ate and took more medication. Id. She

estimated that she slept for 10 to 12 hours per day, only staying up for an

hour or two at a time. Id. She said she watched television and did household

chores when she was awake. Id. She endorsed memory difficulties and denied

driving due to a seizure three months prior. Id. She indicated she managed

her own funds. Id. Plaintiff reported seeing a counselor every other week and

a psychiatrist every three months. Id.

      Dr. DePace observed Plaintiff to be casually dressed and appropriately

groomed, alert and oriented in all spheres, and aware of current events. Tr.

at 1436. He stated Plaintiff walked slowly and had slow speech, but normal

psychomotor behaviors. Id. He noted she demonstrated a constricted range of

affect, goal-directed and coherent thought processes, and appeared to be

functioning in at least the low-average range of intellectual ability. Id.

Plaintiff reported seeing deceased family members “every other day.” Id. She

stated her medication was effectively suppressing thoughts of harming

herself or others. Id. She denied paranoia. Id. Dr. DePace noted Plaintiff was

cooperative, but maintained extremely limited eye contact and often

                                         24
      1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 25 of 57




responded to questions with her eyes closed. Id. He stated Plaintiff was able

to follow directions without significant difficulties and to clearly state her

perspective on questions asked of her. Id. He indicated Plaintiff “seemed

tired,” but showed no significant tearfulness, fearfulness, anxiety, sadness, or

anger. Id. He noted Plaintiff had asked whether the Division of Disability

Determinations thought “that people fake their illnesses.” Tr. at 1437. His

diagnostic impressions were unspecified depressive disorder, medical and

physical issues, and no evidence of schizophrenia. Id. Dr. DePace wrote:

        Cognitively, the claimant has the cognitive ability to perform all
        higher-order activities of daily living and all three-step
        commands if she believes herself to be physically able to do so;
        [s]he does not appear to have had any changes in [her] cognitive
        abilities since [s]he was last employed. Interpersonally, she
        appears to have the ability to properly and effectively interact
        with others, if she chooses to do so. The claimant has the
        cognitive ability to manage her own funds and denies other
        problematic factors that could compromise her ability to
        effectively manage any money that she has in her possession.
        Finally, there was no significant evidence obtained during this
        evaluation that suggested that the claimant was attempting to
        fabricate problems or exaggerate existing ones.

Id.

        Plaintiff received Abilify Maintena injections on February 23 and

March 21, 2017. Tr. at 1463, 1465.

        On March 21, 2017, state agency psychological consultant Michael

Neboschick, Ph.D. (“Dr. Neboschick”), reviewed the record and considered

listing 12.04 for depressive, bipolar, and related disorders. Tr. at 62–63, 74–

                                         25
    1:20-cv-01702-SVH      Date Filed 04/28/21   Entry Number 29   Page 26 of 57




75. He assessed Plaintiff’s mental impairment as non-severe, noting mild

difficulties in her abilities to understand, remember, or apply information;

interact with others; concentrate, persist, or maintain pace; and adapt or

manage oneself. Id.

      On April 20, 2017, Plaintiff endorsed stable mood and denied being

easily angered and irritated. Tr. at 1452. She reported poor appetite, sleeping

during the day, and watching television during the night. Id. She described

seeing occasional shadows out of the corners of her eyes, but denied active

hallucinations. Id. Dr. Modi recorded normal findings on MSE. Id. He refilled

Plaintiff’s prescriptions and continued her injections. Tr. at 1453.

      Plaintiff received Abilify Maintena injections on May 19 and June 20,

2017. Tr. at 1441, 1447.

      On June 1, 2017, Counselor Fulcher noted Plaintiff had appropriate

affect, euthymic mood, and interactive interpersonal skills, but was

functioning “[a] [l]ittle [s]low cognitively and had impaired functional status.

Tr. at 1751. Plaintiff reported that Dr. Modi had told her she needed help

with her anger and sleep. Id. She stated she had been feeling angrier lately,

which tended to increase her blood pressure. Id. She noted her stepson and

his girlfriend were irritating her by leaving dirty clothes and dishes around

the house. Id. She indicated she was awake at night and sleeping during the

day to avoid the other members of her household. Id. Counselor Fulcher

                                          26
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 27 of 57




worked with Plaintiff on strategies for addressing her frustration and

encouraged her to set an alarm so that she did not sleep for too long during

the day. Id. She noted some regression in Plaintiff’s progress. Tr. at 1752.

      On July 20, 2017, Plaintiff reported having traveled to Georgia to assist

her daughter, who had recently separated from her boyfriend. Tr. at 1488.

She mentioned thoughts of “set[ting the daugher’s boyfriend] on fire,” but

said she had “no plan to hurt anyone.” Id. Dr. Modi observed Plaintiff to have

irritable mood, but otherwise normal mental status. Tr. at 1490. He

continued Plaintiff’s medications and ordered his nurse to administer

Plaintiff’s monthly Abilify Maintena injection. Id.

      Plaintiff also followed up with Counselor Fulcher on July 20, 2017. Tr.

at 1753. Counselor Fulcher noted normal MSE findings, but impaired

functional status. Id. Plaintiff reported fewer stressors in her home, as her

husband had made her stepson and his girlfriend move. Id. She endorsed

aggressive thoughts toward others when she was angry and aggravation with

her husband and sister, but stated she was able to control her thoughts and

did not intend to harm anyone. Id.

      On July 28, 2017, a second state agency psychological consultant,

Jennifer Steadham, Ph.D. (“Dr. Steadham”), reviewed the record and

considered Listing 12.03 for schizophrenia spectrum and other psychotic

disorders, as well as Listing 12.04. Tr. at 91–92, 106–07. She rated Plaintiff

                                       27
    1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29    Page 28 of 57




as having mild difficulties in her abilities to understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and

adapt or manage oneself. Id.

      Counselor Fulcher described Plaintiff’s mood as dysphoric, her affect as

blunted, and her functional status as impaired on August 3, 2017. Tr. at

1755. Plaintiff reported having been hospitalized for kidney failure and

expressed frustration over being ill, despite being compliant with her diet and

medications. Id. She indicated her husband had been supportive. Id.

      On August 17, 2017, Nurse Practitioner Deana Freeman (“NP

Freeman”), administered a depression screening that showed Plaintiff to

have moderately-severe depression. Tr. at 1732. She noted Plaintiff was

pleasant and cooperative during the exam, had good judgment and insight,

but demonstrated a flat affect and rarely made eye contact. Tr. at 1733.

Plaintiff received an Abilify Maintena injection. Tr. at 1736.

      Counselor Fulcher described Plaintiff’s mood as dysphoric and anxious,

her affect as flat, and her functional status as impaired on August 18, 2017.

Tr. at 1757. Plaintiff reported having experienced a seizure on the prior day

and indicated she was tired and scared of dying. Id. She complained of

frustration that her blood sugar was again fluctuating to high levels. Id.

Counselor Fulcher encouraged Plaintiff to continue to follow her doctors’

orders. Id.

                                       28
      1:20-cv-01702-SVH    Date Filed 04/28/21    Entry Number 29    Page 29 of 57




        Plaintiff received an Abilify Maintena injection on September 20, 2017.

Tr. at 1727.

        On October 12, 2017, Counselor Fulcher noted Plaintiff was managing

her anger much better since being on medication that addressed auditory

hallucinations. Tr. at 1759. She indicated Plaintiff continued to have

difficulty dealing with her health problems and a sister who aggravated her.

Id.

        On October 19, 2017, Plaintiff reported doing well overall, but

complained that she was experiencing visual hallucinations of her dead

mother immediately prior to her monthly Abilify Maintena injections. Tr. at

1565. Dr. Modi noted normal findings on MSE. Tr. at 1725. He refilled

Plaintiff’s medications and continued her injections. Id. He instructed

Plaintiff to take Abilify 5 mg for three to four days prior to her next injection

to address visual hallucinations and to follow up for injections every 26 days.

Tr. at 1726. The nurse administered an Abilify Maintena injection. Id.

        Plaintiff   reported   symptoms        consistent   with    moderately-severe

depression on November 3, 2017. Tr. at 1557. NP Freeman noted Plaintiff

was alert and oriented, had good judgment and insight, and demonstrated

flat affect with poor eye contact. Tr. at 1558. She indicated Plaintiff should

continue to see Dr. Modi for schizoaffective disorder. Tr. at 1559.




                                          29
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 30 of 57




      Plaintiff received Abilify Maintena injections on November 14 and

December 18, 2017. Tr. at 1547, 1553.

      On December 19, 2017, Plaintiff reported stable mood most of the time,

but indicated her hallucinations tended to increase a week prior to her next

Abilify Maintena injection. Tr. at 1542. She endorsed increased stressors

related to the holiday season, but reported feeling more active and having

more energy. Id. She denied command hallucinations. Id. Dr. Modi recorded

normal findings on MSE. Tr. at 1544. He continued Plaintiff’s medications.

Tr. at 1344, 1345.

      Counselor Fulcher noted normal MSE findings, aside from impaired

functional status on December 21, 2017. Tr. at 1761. Plaintiff reported feeling

better physically, after having lost 100 pounds. Id. She indicated her

psychiatrist had prescribed medication to help with “her nerves,” as she

anticipated increased anxiety due to her family visiting for the holidays. Id.

She continued to endorse fearful thoughts when visiting the grocery store. Id.

Counselor Fulcher encouraged Plaintiff to use the techniques they had

worked on to assess threat and replace fearful thoughts with more positive

thoughts. Id.

      On January 2, 2018, NP Freeman noted Plaintiff rarely made eye

contact and did not answer questions easily. Tr. at 1532. She stated Plaintiff




                                        30
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29    Page 31 of 57




seemed uninterested in her health care, as she had to pull information from

her. Id.

      Plaintiff received Abilify Maintena injections on January 18 and

February 20, 2018. Tr. at 1526, 1719.

      On March 19, 2018, Plaintiff reported feeling better and denial visual

hallucinations. Tr. at 1710. She endorsed increased anxiety when attempting

to drive. Id. Dr. Modi observed Plaintiff to walk slowly and appear to be in

pain, but noted normal findings on MSE. Tr. at 1712–13. He refilled

Plaintiff’s medications, instructed her to taper down her dose of Effexor XR

over the next two weeks, and prescribed Cymbalta 30 mg at bedtime for two

weeks and then twice a day. Tr. at 1713. He assessed unspecified

schizophrenia and generalized anxiety disorder (“GAD”) and referred

Plaintiff to a psychologist for cognitive behavioral therapy for anxiety. Id. The

nurse administered an Abilify Maintena injection. Id.

      Plaintiff presented to psychologist Farrah M. Hughes, Ph.D. (“Dr.

Hughes”),   to   establish   care   and      treatment   for   anxiety/panic      and

schizophrenia on March 27, 2018. Tr. at 1705. Dr. Hughes administered

several screening tools, including a posttraumatic stress disorder (“PTSD”)

screening that was negative, a depression screening that indicated mild

depression, and an anxiety screening that showed severe anxiety. Id. Plaintiff

reported she continued to grieve her mother’s death a decade earlier and was

                                        31
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 32 of 57




afraid to enter a store by herself. Id. She endorsed well-managed psychiatric

symptoms, aside from anxiety. Id. She denied suicidal and homicidal

thoughts, delusions, difficulty sleeping, loss of appetite, eating disorder, and

substance abuse. Tr. at 1707. She reported hallucinations that were

controlled with medication, financial stressors, severe anxiety, and mild

depression. Id. Dr. Hughes worked with Plaintiff to develop a plan to address

stressors, increase coping skills, and prevent relapse. Id. She indicated she

would work with Plaintiff to develop a behavioral plan to advance her goal of

being able to enter a store by herself. Id.

      Plaintiff returned to Dr. Hughes for psychotherapy on April 3, 2018. Tr.

at 1701. She described an incident in which she had been shopping with her

sister and a friend, the friend returned to the car to retrieve his wallet, and

scared her so much when he returned that she had to sit in the car for an

hour to calm down prior to resuming her shopping. Id. She indicated she felt

that her anhedonia had negatively affected her marriage, as she no longer

engaged in the fun activities that she had previously engaged in with her

husband. Id. She endorsed severe anxiety, mild depression, stressors, and

hallucinations that were managed with medication. Tr. at 1702. She

indicated she was unable to enter a store alone. Id. She denied suicidal and

homicidal thoughts, delusions, difficulty sleeping, loss of appetite, and

substance abuse. Id. Dr. Hughes noted normal findings on MSE, aside from

                                        32
   1:20-cv-01702-SVH       Date Filed 04/28/21   Entry Number 29   Page 33 of 57




psychomotor retardation. Id. She developed a plan with Plaintiff to address

stressors, increase coping skills, and prevent relapse and provided

information on exposure therapy to address anxiety. Tr. at 1703.

        Plaintiff received an Abilify Maintena injection on April 19, 2018. Tr. at

1693.

        On May 17, 2018, Plaintiff reported doing “okay,” but indicated she had

panicked when a man approached her for help locating an item while she was

attempting to shop by herself. Tr. at 1681. She indicated she left the store

without her groceries. Id. Plaintiff denied suicidal and homicidal thoughts

and endorsed severe anxiety, mild depression, sleeping too much, and visual

hallucinations that were managed with medication. Tr. at 1683. Dr. Hughes

noted normal findings on MSE, aside from constricted affect and psychomotor

retardation. Id. She assessed schizophrenia, GAD, and panic attacks. Id. She

worked with Plaintiff to develop plans to address stressors, increase coping

skills, and gradually expose herself to anxiety-provoking settings. Id. She

recommended couple therapy to improve Plaintiff’s relationship with her

husband. Id.

        Plaintiff received Abilify Maintena injections on May 17 and June 14,

2018. Tr. at 1669, 1686.




                                          33
   1:20-cv-01702-SVH       Date Filed 04/28/21   Entry Number 29   Page 34 of 57




      Plaintiff reported minimal depression on July 10, 2018. Tr. at 1656.

She stated she had visited the store alone and purchased “a cart full” of

groceries without incident. Id. Dr. Hughes noted normal findings on MSE. Id.

      Plaintiff received Abilify Maintena injections on July 12 and August 9,

2018. Tr. at 1641, 1652.

      On August 16, 2018, Plaintiff reported thoughts of harming her

husband, as he had been cheating on her. Tr. at 1632. She denied paranoia

and hearing voices. Id. Dr. Modi noted Plaintiff was walking slowly and

appeared to be in pain, but recorded normal MSE findings. Tr. at 1634–35.

      On August 28, 2018, Plaintiff reported shopping on her own and

indicated she was striving for greater independence and hoped to begin

driving again soon. Tr. at 1628. She was frustrated, hurt, and disappointed

by her husband’s unfaithfulness. Tr. at 1628–29. Dr. Hughes noted Plaintiff

had a constricted and flat affect and psychomotor retardation. Tr. at 1629.

She worked with Plaintiff to develop effective coping skills and problem-

solving strategies. Tr. at 1629–30.

      Plaintiff received an Abilify Maintena injection on September 7, 2018.

Tr. at 1622.

      Plaintiff returned to Dr. Hughes for psychotherapy on September 12,

2018. Tr. at 1616. Dr. Hughes stated increased motivation to become




                                          34
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 35 of 57




independent was helping Plaintiff to conquer her fears. Id. She noted

psychomotor retardation, but otherwise normal findings on MSE. Tr. at 1617.

      Plaintiff received Abilify Maintena injections on October 9 and

November 12, 2018. Tr. at 1578, 1599.

      On November 15, 2018, Plaintiff reported doing well overall. Tr. at

1571. She endorsed some auditory hallucinations on the two to three days

prior to her Abilify Maintena injections, but noted they improved with use of

oral Abilify on those days. Id. She reported good appetite and sleeping well,

but noted her sister had informed her that she was sleepwalking. Id. Dr.

Modi observed that Plaintiff appeared to be in pain, but otherwise noted

normal findings on MSE. Tr. at 1573. He assessed schizophrenia and GAD

and continued Plaintiff’s medications. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      Plaintiff testified that she lived in a mobile home with her sister. Tr. at

53. She stated she was 5’2” tall, weighed 228 pounds, and was right-handed.

Tr. at 1795. She said she had attended technical college for six months, but

had failed to obtain a welding certification. Id. She denied having repeated

any grades, but indicated she had been in special education classes in the

ninth and tenth grades. Tr. at 1796. She said she had driver’s license with no

                                       35
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 36 of 57




restrictions. Id. She stated her husband had driven her to the hearing, which

was approximately 15 minutes from her home. Id. In response to the ALJ’s

question as to how often she left her home during an average week, Plaintiff

stated she really didn’t go anywhere. Id. She said she left her house to go to

the grocery store for about 30 minutes once a month. Tr. at 1796–97. She

indicated she typically pushed a shopping cart in the grocery store. Tr. at

1797. She stated she was able to dress without assistance. Id. She noted her

sister would remain in the bathroom while she bathed, given her history of

seizures. Id. She denied preparing meals, washing clothes, washing dishes,

making her bed, performing other household chores, and doing yardwork. Tr.

at 1797–98. She said she spent an average of 30 minutes per day using the

internet. Tr. at 1798. She denied walking and engaging in outdoor activities

for exercise due to her arthritis. Tr. at 1799. She stated her sister took care of

her bills. Id.

      Plaintiff estimated that she could sit for 20 minutes prior to developing

swelling or increased pain. Id. She said she could walk for 30 minutes and

stand for 20 minutes prior to feeling increased pain and needing to lie down.

Id. She stated she could lift about 20 pounds. Id. She indicated her abilities to

sit, stand, and walk had worsened since December 31, 2017. Id.

      Plaintiff testified she last worked as a graphic designer, designing ads

for Media General Operations, where she worked from 2002 to 2012. Tr. at

                                        36
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 37 of 57




1800. She stated she was fired from the position. Tr. at 1801. She said she

looked for other work, but was unable to find anything. Id. She indicated she

had last applied for work as a cashier at Wal-Mart in 2017. Id.

      Plaintiff testified that she received primary care treatment from NP

Freeman and psychiatric treatment from Dr. Modi, both at Hope Health. Tr.

at 1802. She confirmed that she had previously attended counseling at

WellSpring. Id. She indicated she was being treated for arthritis in her feet,

legs, arms, and hands, as well as diabetes and high blood pressure. Tr. at

1803. She stated she took Gabapentin for pain and that it had been increased

from 300 mg to 800 mg per dose. Tr. at 1803–04. She said she was an insulin-

dependent diabetic. Tr. at 1804. She denied problems related to diabetes and

indicated her blood sugar was generally within the correct range if she took

her insulin and ate properly. Tr. at 1805. She said she had been diagnosed

with diabetes more than 20 years prior. Tr. at 1813. She stated Dr. Freeman

was providing medication for seizure control, but she continued to experience

seizures once or twice a month. Tr. at 1805–06. She said she had problems

with kidney function and was seeing a kidney specialist. Tr. at 1806. She

stated she had been experiencing daily headaches, but she no longer had

them. Tr. at 1807, 1813. She denied taking specific medication for headaches.

Tr. at 1807.




                                       37
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 38 of 57




      Plaintiff testified that she had been hospitalized for depression in 2015.

Tr. at 1807. She indicated she had received treatment at WellSpring until she

switched to Hope Health for treatment. Tr. at 1808. She stated she had

received regular psychiatric treatment from WellSpring and Dr. Modi and

was seeing a counselor. Id. She said she had problems with hallucinations

and was being treated with medication for schizophrenia and depression. Id.

She testified that she took medication for these impairments twice each day

that made her feel tired and sleepy. Tr. at 1809. She said she slept all day. Id.

      Plaintiff testified she had received chiropractic treatment for her

shoulders, neck, and back. Tr. at 1810. She said her medication affected her

ability to function and prevented her from driving. Tr. at 1811. She indicated

she slept well at night because her medicine kept her sleepy. Id. She stated it

was more difficult for her to remain awake. Id.

      Plaintiff stated her doctor provided injections and had increased her

medication from once to twice a day to address her reports of hallucinations.

Tr. at 1811–12. She said her doctor had adjusted her medication four months

prior and admitted the medication change helped with the hallucinations. Tr.

at 1812. She clarified that she had experienced hallucinations less frequently

since her doctor increased her medication. Id. She stated the hallucinations

occurred about once a week following the medication change, but had

occurred daily prior to the change. Tr. at 1813.

                                        38
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 39 of 57




                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Laura McDowell reviewed the record and

testified at the hearing. Tr. at 1813–16. The VE categorized Plaintiff’s PRW

as a graphic designer, Dictionary of Occupational Titles (“DOT”) number

141.061-018, as requiring sedentary exertion and having a specific vocational

preparation (“SVP”) of 7. Tr. at 1814. The ALJ described a hypothetical

individual of Plaintiff’s vocational profile who could perform work at the

sedentary exertional level; occasionally balance, stoop, kneel, and climb

ramps and stairs; never crouch, crawl, or climb ladders, ropes, or scaffolds;

and never work at unprotected heights or with unprotected, dangerous,

moving mechanical parts. Tr. at 1814–15. The VE testified that the

hypothetical individual would be able to perform Plaintiff’s PRW. Tr. at 1815.

      The ALJ asked the VE to provide an opinion as to how many days per

month an employee could be absent from work on a regular basis in a

competitive work setting. Id. The VE stated an employee could be absent no

more than one day per month on a regular basis. Id. The ALJ asked the VE

what percentage of the workday an employee could be off task on a regular

basis. Id. The VE testified the individual could be off task no more than 10

percent of the time. Id. The ALJ asked the VE to clarify the basis of her

opinion regarding absences and time off task. Id. The VE stated her response

was based on her education and experience. Tr. at 1816.

                                       39
   1:20-cv-01702-SVH     Date Filed 04/28/21   Entry Number 29   Page 40 of 57




      Plaintiff’s counsel asked the VE to consider the individual described in

the ALJ’s hypothetical question, but to further assume the individual would

be restricted to unskilled work due to a diagnosed mental condition. Id. He

asked if the individual would be able to perform Plaintiff’s PRW. Id. The VE

responded that she would not. Id.

            2.    The ALJ’s Findings

      In her decision dated March 14, 2019, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through December 31, 2017.
      2.    The claimant has not engaged in substantial gainful activity
            since September 27, 2016, the amended alleged onset date (20
            CFR 404.1571 et seq., and 416.971 et seq.).
      3.    The claimant has the following severe impairments:
            arthropathies and osteoarthritis, diabetes mellitus, obesity, and
            history of seizures and headaches (20 CFR 404.1520(c) and
            416.920(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
            the listed impairments in 20 CFR Part 404, Subpart P, Appendix
            1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
            and 416.926).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform sedentary work as defined in 20 CFR 404.1567(a) and
            416.967(a) except for the following limitations. The claimant can
            occasionally climb ramps or stairs and never climb ladders, ropes
            or scaffolds. The claimant can occasionally balance, stoop, and
            kneel. The claimant can never crouch or crawl. The claimant
            should never work at unprotected heights or around dangerous
            moving mechanical parts.
      6.    The claimant is capable of performing past relevant work as a
            graphic designer. This work does not require the performance of

                                        40
      1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 41 of 57




             work-related activities precluded by the claimant’s residual
             functional capacity (20 CFR 404.1565 and 416.965).
        7.   The claimant has not been under a disability, as defined in the
             Social Security Act, from September 27, 2016, through the date of
             this decision (20 CFR 404.1520(f) and 416.920(f)).

Tr. at 13–19.

II.     Discussion

        Plaintiff alleges the Commissioner erred in failing to consider her

mental impairments as severe at step two and in failing to accommodate her

mental restrictions in assessing her RFC.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

        A.   Legal Framework

             1.      The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
        has lasted or can be expected to last for at least 12 consecutive
        months.

42 U.S.C. § 423(d)(1)(A).




                                         41
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 42 of 57




      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 8 (4)

whether such impairment prevents claimant from performing PRW; 9 and (5)

whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are


8 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year,
she will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that her impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
9 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                        42
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 43 of 57




sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at

a step, Commissioner makes determination and does not go on to the next

step).

         A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing her inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

         Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

                                        43
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 44 of 57




she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

                                       44
    1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 45 of 57




foundation for the Commissioner’s findings and that his conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

      Plaintiff argues the ALJ erred in failing to consider her mental

impairments as severe at step two and in assessing her RFC. [ECF No. 21 at

4–15]. She maintains the record shows she was hospitalized for psychiatric

treatment in July 2015, diagnosed with MDD and schizoaffective disorder,

received monthly psychiatric treatment, and had functional limitations

related to her mental impairments. Id. at 5–15; ECF No. 26 at 2.

      The Commissioner argues the ALJ did not err at step two because she

assessed physical impairments as severe and proceeded to subsequent steps

in the evaluation process. [ECF No. 20 at 6–7]. He maintains that the record

did not support additional limitations in the RFC assessment based on

mental impairments. Id. at 7. He contends Plaintiff’s medications controlled

her psychiatric symptoms. Id. at 7–8. He claims that substantial evidence

supports the ALJ’s finding that Plaintiff could perform her PRW as a graphic

designer. Id. at 9–10.

                                        45
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 46 of 57




      A severe impairment is one that “significantly limits [the claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. §§

404.1520(c), 416.920(c). “An impairment or combination of impairments is

found ‘not severe’ and a finding of ‘not disabled’ is made at [step two] when

the medical evidence establishes only a slight abnormality or a combination

of slight abnormalities which would have no more than a minimal effect on

an individual’s ability to work even if the individual’s age, education, and

work experience were specifically considered (i.e., the person’s impairment(s)

has no more than a minimal effect on his or her physical or mental

ability(ies) to perform basic work activities).” SSR 85-28. Basic mental work

activities include: understanding, carrying out, and remembering simple

instructions; use of judgment; responding appropriately to supervision,

coworkers, and usual work situations; and dealing with changes in a work

setting. See 20 C.F.R. §§ 404.1522(b), 416.922(b).

      In discussing her assessment of severe impairments at step two, the

ALJ wrote:

      The claimant has a history of mental symptoms, including
      depression (Exhibits B3F; B4F; B8F). She has required
      psychiatric hospitalization, though this is before her amended
      alleged onset date (Exhibit B3F/6).

      She    underwent    independent     psychological  consultative
      examination on February 16, 2017 (Exhibit B9F). The claimant
      alleged ongoing sleepiness and need to be in bed. She also
      reported ongoing hallucinations. She was noted to have multiple
      medications with her. She had slow rate of speech and soft
                                       46
   1:20-cv-01702-SVH     Date Filed 04/28/21   Entry Number 29   Page 47 of 57




      volume. Her affect was restricted. She had extremely limited eye
      contact and responded to questions with her eyes closed.
      However, despite this, she was alert and oriented. She was
      appropriate with the examiner. She was able to follow directions
      and answer questions clearly. Her intellect was estimated to be
      around the low average range. The examiner found no notable
      deficits in cognition or interpersonal ability.

      She has been inconsistent about her reports of hallucinations,
      reporting that she was diagnosed with schizophrenia by her
      psychiatrist but not informing her psychotherapist of this until
      late 2016 (Exhibit B8F/67). The claimant has been sustained on
      fairly conservative mental health treatment as well. She has had
      ongoing psychotherapy and medication monitoring (Exhibits
      B8F/61–68; B16F/39; B18F). She has reported good management
      of moods with consistency to medications and has not exhibited
      persisting dysphoria, poor orientation, or impaired concentration.
      She affirmed this at the hearing, testifying that the medications
      have addressed depression and hallucinations, though she does
      feel somewhat more tired and sleepy.

      The claimant’s medically determinable impairment depression
      does not cause more than minimal limitations in the claimant’s
      ability to perform basic mental work activities and is therefore
      nonsevere.

Tr. at 13–14.

      The ALJ further noted that her assessment of Plaintiff’s mental

impairments     as   “nonsevere”   was    supported    because   her   medically-

determinable mental impairments caused “no more than ‘mild’ limitation in

any of the functional areas.” Tr. at 15. In reaching her conclusion, she gave

no weight to Dr. DePace’s examination findings from the period more than

three years prior to Plaintiff’s amended alleged onset date, great weight to




                                         47
      1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 48 of 57




his updated opinion, and great weight to the state agency psychological

consultants’ assessments. Id.

        The ALJ considered the four broad areas of mental functioning and

rated Plaintiff’s degree of functional limitations in accordance with 20 C.F.R.

§ 404.1520a and § 416.920a. Tr. at 14. She found Plaintiff to have no

limitation    in   understanding,   remembering,      or   applying   information,

explaining:

        In her Function Report, she denied any difficulties with memory
        or cognition (Exhibit 6E). At the hearing, she testified that she is
        tired and sleepy due to her medications. The claimant was noted
        to be somewhat slow in speech and tired looking during
        independent psychological consultative examination (Exhibit
        B9F). However, she exhibited at worst intellectual functioning
        estimated to be around the low average range. She was also
        oriented. This is generally consistent with her mental status on
        treating visits (Exhibit B11F; B16F; B18F).

Id.

        The ALJ assessed mild limitation in interacting with others,

explaining:

        In her Function Report, she denied any difficulties with social
        functioning (Exhibit B6E). The claimant has provided conflicting
        evidence of turbulent interpersonal relationships (Exbibit B1F;
        B9F). She alleges a toxic relationship with her sister resulting in
        estrangement from her husband. She has been noted to have
        restrictions in affect and during her independent psychological
        consultative examination, had poor eye contact (Exhibit B9F).
        She has also exhibited the same issues with eye contact and
        affect to her primary care provider (Exhibit B13F/40). However,
        she has reported to medical treating providers of living with her
        husband and even during her independent psychological
        consultative examination indicated no issues with her sister, who
                                         48
      1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 49 of 57




        she lives with as of the evaluation (Exhibit B8F/4; B9F; B12F/11;
        B18F). On psychotherapy and medication management visits in
        2017, she reported mood stability on medications (Exhibit
        B13F/47 B18F). She was noted generally to have no notable issue
        with her mood and to be interactive with her therapist.

Id.

        The ALJ considered Plaintiff to have mild limitation in concentrating,

persisting, or maintaining pace, noting:

        In her function report, she denied any difficulties with
        concentration (Exhibit 6E). At the hearing, the claimant testified
        to ongoing difficulties with motivation, namely that she has to
        sleep often due to her medications. During her independent
        psychological consultative examination, she was noted to be slow
        in speech (Exhibit B9F). However, she was able to attend to the
        conversation and follow instructions. She has shown intermittent
        slowness in cognitive functioning but no notable issues with
        concentration (Exhibits B11F; B18F).

        The ALJ found no limitations in the area of adapting or managing

oneself, explaining:

        In her function report, she denied needing notable assistance for
        activities of daily living (Exhibit 6E). The claimant has been
        prone to excessive sleep by her own report (Exhibit B9F). She has
        reported issues with interacting appropriately with others in
        addressing conflicts and managing her own care (Exhibits B11F;
        B18F). She also alleges ongoing hallucinations. However, she was
        appropriate and able to attend the independent psychological
        consultative examination (Exhibit B9F). She has exhibited
        appropriate behavior and demeanor to others, including treating
        providers.

Tr. at 14–15.

        Although Plaintiff’s psychiatric providers assessed mental impairments

that included MDD, GAD, and schizophrenia/schizoaffective disorder, they
                                         49
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 50 of 57




did not indicate specific functional limitations that were caused by Plaintiff’s

mental impairments. Nevertheless, the record includes Counselor Fulcher’s

repeated impressions that Plaintiff was functionally impaired. See, e.g., Tr.

at 1425, 1433, 1749, 1751, 1755, 1761. While Counselor Fulcher did not opine

as to specific functional limitations, her treatment notes and those of

Plaintiff’s other providers suggest Plaintiff had some impairment in her

abilities to adjust to public settings, such as a grocery stores, and interact

appropriately with others. See, e.g., Tr. at 1283, 1705, 1751, 1761, 1749. The

records suggest Plaintiff would have some impaired ability in basic work

activities to include responding appropriately to supervision, coworkers, and

usual work situations and dealing with changes in a work setting. See 20

C.F.R. §§ 404.1522(b), 416.922(b). Given this evidence, the ALJ erred in

failing to assess Plaintiff’s mental impairments as severe.

      The ALJ’s failure to assess Plaintiff’s mental impairments as severe at

step two may be deemed harmless if she considered them in assessing

Plaintiff’s RFC and determining her ability to perform work. See Carpenter v.

Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008) (“[A]ny error here became

harmless when the ALJ reached the proper conclusion that [claimant] could

not be denied benefits exclusively at step two and proceeded to the next step

of the evaluation sequence.”); see also Washington v. Astrue, 98 F. Supp. 2d

562, 580 (D.S.C. 2010) (providing that the court “agrees with other courts

                                       50
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 51 of 57




that find no reversible error where the ALJ does not find an impairment

severe at step two provided that he or she considers that impairment at

subsequent steps”).

      A claimant’s RFC represents “the most [she] can still do despite [her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The ALJ is required

to “consider all of the claimant’s ‘physical and mental impairments, severe

and otherwise, and determine on a function-by-function basis, how they affect

[her] ability to work.’” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019)

(quoting Monroe v. Colvin 826 F.3d 176, 188 (4th Cir. 2016)). She should

consider all the relevant evidence and account for all the claimant’s

medically-determinable impairments in the RFC assessment. 20 C.F.R. §§

404.1545(a), 416.945. She must provide a narrative discussion that includes

“specific medical facts (e.g., laboratory findings) and non-medical evidence

(e.g., daily activities, observations)” and explains how all the relevant

evidence supports each conclusion. SSR 96-8p, 1996 WL 374184, at *7. She

“must also explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” Id. In Mascio v.

Colvin, 780 F.3d 632, 636 (4th Cir. 2015), the court provided that “‘[r]emand

may be appropriate . . . where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or




                                       51
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 52 of 57




where other inadequacies in the ALJ’s analysis frustrate meaningful review.’”

(quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

      The ALJ included no restrictions in the RFC assessment as to mental

functions. See Tr. at 16. In fact, she did not address Plaintiff’s mental

impairments in explaining the RFC assessment. See Tr. at 16–18.

      The undersigned has reviewed the decision as a whole to determine

whether the ALJ provided a sufficient explanation for her decision to include

no mental restrictions in the RFC assessment. The ALJ’s explanation at step

two shows that she did not ignore evidence of Plaintiff’s mental impairments.

However, despite her lengthy explanation at step two, she failed to

adequately consider the entire record in reaching her conclusion that

Plaintiff’s mental impairments imposed no functional limitations.

      While the ALJ correctly noted that Plaintiff denied problems getting

along with others in a function report, Tr. at 14, she ignored Plaintiff’s

representations in the same report that she did not spend time with others,

did not go places on a regular basis, needed someone to accompany her when

she visited places, and felt nervous in crowds. See Tr. at 255–62. The ALJ

correctly noted that Plaintiff demonstrated poor eye contact during some

treatment visits. See Tr. at 1240, 1246, 1436, 1532, 1558, 1733. However, she

failed to note that Plaintiff’s medical providers sometimes noted her

inappropriate facial expressions, including her smiling when speaking of

                                       52
     1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 53 of 57




harming others. See Tr. at 1240, 1246. The ALJ’s representation that

Plaintiff   “provided    conflicting   evidence   of   turbulent    interpersonal

relationships,” is somewhat misleading, and it seems that the ALJ thought

Plaintiff was describing interactions with the same sister when she was

actually describing interactions with a least two of her three sisters. Plaintiff

reported getting along with her husband when she felt that he was being

supportive and with one of her sisters when she was not annoying her or

“stir[ring] up drama.” Tr. at 1397, 1401, 1425, 1755. However, she endorsed

conflict with or being annoyed by her husband and the same sister at other

times, as well as with her stepson, the stepson’s girlfriend, her brother’s

children, her daughter, her daughter’s boyfriend, and at least one of her other

sisters. 10 See, e.g., Tr. at 1391, 1397, 1407, 1415, 1632, 1749, 1751. Plaintiff’s

anger toward her sister Louise was so great that she reported on several

occasions that she wanted to physically harm or kill her. See Tr. at 324, 958,

1242, 1246, 1370. She expressed thoughts of harming others during

treatment visits, as well. See Tr. at 1488, 1632, 1753. Despite being

medicated and managing to control her physical aggression, Plaintiff


10 The undersigned was unable to discern from the record whether Plaintiff’s
sister Louise was the sister who lived next to her. If she was, it appears that
Plaintiff had significant conflict with Louise, occasional conflict with the
sister who lived with her, and no conflict with her third sister. If not, it
appears that Plaintiff had significant conflict with both Louise and the sister
who lived next to her and occasional conflict with the sister who lived with
her.
                                        53
   1:20-cv-01702-SVH      Date Filed 04/28/21   Entry Number 29   Page 54 of 57




reported “flip[ing] out,” giving others a “piece of [her] mind,” and engaging in

verbal altercations on multiple occasions. See Tr. at 1283, 1304, 1330, 1364,

1383, 1431, 1422, 1749.

      The ALJ correctly noted that Plaintiff reported mood stability on

medications during treatment visits in 2017. See Tr. at 14. However, the ALJ

did not reconcile that Plaintiff continued to endorse psychiatric symptoms

throughout 2017, including visual and auditory hallucinations, thoughts of

harming others, verbal altercations with others, sleeping throughout the day

to avoid members of her household, and anxiety in public. See Tr. at 1488,

1452, 1747, 1749, 1751, 1761.

      The ALJ’s impression that Plaintiff was “noted generally to have no

notable issues with her mood and to be interactive with her therapist,” Tr. at

15, is only partially correct. Counselor Fulcher generally described Plaintiff

as interactive during visits, but she also frequently observed Plaintiff to

demonstrate irritability, anxiety, and dysphoric mood. See Tr. at 1370, 1375,

1389, 1391, 1393, 1395, 1399, 1401, 1405, 1407, 1411, 1415, 1419, 1421, 1423,

1425, 1427, 1429, 1755, 1757.

      The ALJ neglected to reconcile evidence to the contrary and failed to

provide a logical explanation to support her conclusion that Plaintiff had no

functional limitation in adapting or managing herself. In Thomas, 916 F.3d

at 311, the court explained that “a proper RFC analysis has three

                                         54
   1:20-cv-01702-SVH    Date Filed 04/28/21   Entry Number 29   Page 55 of 57




components: (1) evidence, (2) logical explanation, and (3) conclusion. Despite

having acknowledged evidence that Plaintiff was prone to excessive sleep,

reported issues interacting with others in addressing conflicts and managing

her own care, and alleged ongoing hallucinations, the ALJ found she had no

difficulties adapting or managing herslef. Tr. at 14–15. She noted that

Plaintiff had also “exhibited appropriate behavior and demeanor to others,

including treating providers,” and had “denied needing notable assistance for

activities of daily living” in her function report. Id. However, such evidence

does not negate the evidence of functional impairment. In addition, the ALJ

did not address evidence in the same function report that members of

Plaintiff’s household would make sure that she took her medications and had

to accompany her when she left the home. See Tr. at 257, 259. She also failed

to reconcile other evidence throughout the record that suggested Plaintiff had

difficulty managing her psychologically-based symptoms.

      At step four, the ALJ concluded that Plaintiff could perform her PRW

as a graphic designer. Tr. at 18. The DOT describes this job as involving, in

part, the following: “Draws sample of finished layout and presents sample to

ART DIRECTOR . . . for approval. Prepares notes and instructions for

workers who assemble and prepare final layouts for printing. Reviews final

layout and suggests improvements as needed. May prepare illustrations or

rough sketches of material according to instructions of client or supervisor.”

                                       55
       1:20-cv-01702-SVH   Date Filed 04/28/21   Entry Number 29   Page 56 of 57




141.061-018, GRAPHIC DESIGNER. DOT (4th Ed., Rev. 1991), 1991 WL

647094. In terms of speaking ability required of the job, the DOT indicates:

“Participate in panel discussions, dramatizations, and debates. Speak

extemporaneously on a variety of subjects.” Id. This job appears to require

significant interaction with others and public speaking, which some evidence

suggests may present problems for Plaintiff. It is possible that Plaintiff

performed her PRW differently than it is described in the DOT, such that she

could have performed it even if she had some mental functional limitations.

However, it is impossible for the court to draw such a conclusion, as

Plaintiff’s PRW was not explored in detail in her hearing testimony.

         As the ALJ’s decision does not reflect her consideration of all the

relevant evidence as to possible functional limitations imposed by Plaintiff’s

mental impairments, substantial evidence does not support the RFC

assessment and the resulting conclusion that Plaintiff could perform her

PRW as a graphic designer.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the




                                          56
   1:20-cv-01702-SVH    Date Filed 04/28/21    Entry Number 29   Page 57 of 57




undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.


April 28, 2021                                Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                       57
